                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 1 of 32




 1   POMERANTZ LLP
 2   Jennifer Pafiti (SBN 282790)
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, CA 90024
     Telephone: (310) 405-7190
 4   E-mail: jpafiti@pomlaw.com
 5
     Attorneys for Plaintiffs
 6
     - additional counsel on signature page -
 7
 8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10   HEIDI ZAPF, Individually and on Behalf of All                Case No.:
11   Others Similarly Situated,

12                                                   Plaintiff,   CLASS ACTION COMPLAINT
                                                                  FOR VIOLATIONS OF THE
13
            vs.                                                   FEDERAL SECURITIES LAWS
14
     NUTANIX, INC., DHEERAJ PANDEY, and                           JURY TRIAL DEMANDED
15   DUSTON M. WILLIAMS,
                                                 Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 2 of 32



            Plaintiff Heidi Zapf (“Plaintiff”), by her attorneys, brings this class action on behalf of herself
 1
 2   and all other persons who purchased Nutanix, Inc. (“Nutanix” or the “Company”) securities between

 3   March 2, 2018 and February 28, 2019, both dates inclusive (the “Class Period”).
 4          Plaintiff alleges the following based upon personal knowledge as to herself and her own acts and
 5
     upon information and belief as to all other matters. Plaintiff’s information and belief is based on, among
 6
     other things, the independent investigation of her undersigned counsel. This investigation included, but
 7
 8   was not limited to, a review and analysis of: (a) Nutanix’s public filings with the United States Securities

 9   and Exchange Commission (“SEC”); (b) research reports by securities and financial analysts; (c)
10   transcripts of Nutanix’s earnings conference calls and industry conferences; (d) other publicly available
11
     presentations by Nutanix; (e) Nutanix’s press releases; (f) news and media reports concerning Nutanix
12
     and other facts related to this action; (g) data reflecting the pricing and trading volume of Nutanix
13
     common shares; and (h) other publicly available material and data, including as identified herein.
14
15                                       I.   NATURE OF THE ACTION

16          1.         This is a federal securities fraud class action on behalf of a “Class” consisting of all
17   persons who purchased or otherwise acquired Nutanix securities during the Class Period, as defined
18
     above. Excluded from the Class are Defendants, the officers and directors of the Company during the
19
     Class Period (the “Excluded D&Os”), members of Defendants’ and the Excluded D&Os’ immediate
20
21   families, legal representatives, heirs, successors or assigns and any entity in which Defendants’ or the

22   Excluded D&Os have or had a controlling interest.
23          2.         During the Class Period, the Defendants made repeated statements that Nutanix was
24
     investing heavily in growth and was increasing sales and marketing activities while maintaining high
25
     profit margins.
26
27          3.         Contrary to these statements, and as revealed by the Defendants on February 28, 2019,

28   starting with the fourth fiscal quarter of 2017 (beginning May 1, 2017) through the third fiscal quarter
29
                                                           1
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                   Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 3 of 32



     of 2018 (ending April 30, 2018), Defendants did not increase Nutanix’s lead generation spending, but
 1
 2   rather held lead generation spending, an admitted “key component to building pipeline,” flat. Further,

 3   starting with the fourth fiscal quarter of 2018 (beginning May 1, 2018) through the second fiscal quarter
 4   of 2019 (ending January 31, 2019), rather than either increasing lead generation spending or holding
 5
     that spending flat, Defendants actually decreased Nutanix’s lead generation spending.
 6
              4.      By misrepresenting the magnitude of Nutanix’s marketing spending, and failing to
 7
 8   disclose Nutanix was pulling back on lead generation spending, Defendants were able to misrepresent

 9   that Nutanix had improved its profit margins through business acumen, rather than the truth – that
10   Nutanix was skimping on important drivers of revenue growth.
11
              5.      As a result of Nutanix’s lower lead generation spending, Nutanix’s pipeline of new
12
     business was severely negatively impacted, resulting in significantly lower forecasted earnings starting
13
     in the third fiscal quarter of 2019 (ending April 30, 2019).
14
15            6.      Once Defendants revealed the truth on February 28, 2019, the price of Nutanix common

16   stock plummeted $16.39 per share, or more than 32%, from its closing price of $50.09 per share on
17
     February 28, 2019, to close at $33.70 per share on March 1, 2019.
18
                                      II.   JURISDICTION AND VENUE
19
              7.      The claims in this class action are asserted pursuant to Sections 10(b) and 20(a) of the
20
21   Securities Exchange Act of 1934 (the “Exchange Act”) (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule

22   10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5).
23            8.      Jurisdiction: This Court has jurisdiction over the subject matter of this action pursuant
24
     to Section 27 of the Exchange Act (15 U.S.C. § 78aa) and federal question jurisdiction (28 U.S.C. §
25
     1331).
26
27
28
29
                                                          2
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                     Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 4 of 32



               9.       Venue: Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15
 1
 2   U.S.C. § 78aa and 28 U.S.C. § 1391(b), as the Company’s principal place of business is located within

 3   this District and the Company resides within this District.
 4             10.      Exemption from Intradistrict Assignment: This action is a Securities Class Action,
 5
     and pursuant to L.R. 3-2(c) is exempt from the Intradistrict Assignment allegation requirements of L.R.
 6
     3-5(b).
 7
 8             11.      In connection with the acts, conduct, and other wrongs alleged in this Complaint,

 9   Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
10   including but not limited to, the United States mail, interstate telephone communications and the
11
     facilities of a national securities exchange.
12
                                                 III.   PARTIES
13
               A.       Plaintiff
14
15             12.      Plaintiff purchased Nutanix securities in reliance on Defendants’ materially false and

16   misleading statements and omissions of material facts, and on the integrity of the market for Nutanix
17   securities, at artificially inflated prices during the Class Period, and was damaged when the truth about
18
     Nutanix was revealed to the market. Plaintiff’s certification, with a listing of her transactions in
19
     Nutanix securities during the Class Period, is annexed to this Complaint.
20
21             B.       Defendants

22             13.      Nutanix is incorporated under Delaware law with its principal place of business located

23   in San Jose, California. During the Class Period, Nutanix securities traded on the NASDAQ Global
24   Market (“NASDAQ”) under the stock symbol “NTNX.”
25
               14.      According to Nutanix’s Form 10-K for the fiscal year ended July 31, 2018 (the “2018
26
     10-K”), Nutanix “provides a leading enterprise cloud platform that powers many of the world’s
27
28
29
                                                           3
30                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                    Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 5 of 32



     business applications and end user services by providing software solutions that digitize traditional silos
 1
 2   of enterprise computing.”

 3            15.      Dheeraj Pandey was, Nutanix’s Founder, Chief Executive Officer (“CEO”), and
 4   Chairman of Nutanix’s Board of Directors at all relevant times.
 5
              16.      Duston M. Williams was Nutanix’s Chief Financial Officer (“CFO”) at all relevant
 6
     times.
 7
 8            17.      Pandey and Williams are referred to collectively herein as the “Individual Defendants”

 9                                  IV.    CLASS ACTION ALLEGATIONS
10            18.      Plaintiff brings this federal securities fraud action as a class action pursuant to Federal
11
     Rule of Civil Procedure 23(a) and (b)(3) on behalf of a Class consisting of all persons who purchased or
12
     otherwise acquired Nutanix securities on a U.S. open market during the Class Period (March 2, 2018
13
     through February 28, 2019). Excluded from the Class are Defendants, the Excluded D&Os, members
14
15   of Defendants’ and Excluded D&Os’ immediate families, legal representatives, heirs, successors or

16   assigns and any entity in which Defendants or the Excluded D&Os have or had a controlling interest.
17            19.      The members of the Class are so numerous that joinder of all members is impracticable.
18
     Throughout the Class Period, Nutanix securities were actively traded on the NASDAQ, an efficient
19
     market. While the exact number of Class members is unknown to Plaintiff at this time and can be
20
21   ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or thousands

22   of members in the proposed Class. During the Class Period, there were over 120.1 million shares of
23   Nutanix Class A common stock outstanding. Also during the Class Period, over 808.4 million shares of
24
     Nutanix common stock were traded on the NASDAQ, an average of approximately 3.23 million shares
25
     traded per day. Record owners and other members of the Class may be identified from records
26
27   maintained by Nutanix or its transfer agent and may be notified of the pendency of this action by mail,

28   using the form of notice similar to that customarily used in securities class actions.
29
                                                            4
30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 6 of 32



            20.      Plaintiff’s claims are typical of the claims of the members of the Class as all members of
 1
 2   the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law that is

 3   complained of herein.
 4          21.      Plaintiff will fairly and adequately protect the interests of the members of the Class and
 5
     has retained counsel competent and experienced in class and securities litigation. Plaintiff has no
 6
     interests antagonistic to or in conflict with those of the Class.
 7
 8          22.      Common questions of law and fact exist as to all members of the Class and predominate

 9   over any questions solely affecting individual members of the Class. Among the questions of law and
10   fact common to the Class are:
11
                     a.      whether the federal securities laws were violated by Defendants’ acts as alleged
12
                             herein;
13
14                   b.      whether Defendants made, issued, or caused to be made or issued untrue

15                           statements of material fact to the investing public during the Class Period;

16                   c.      whether Defendants omitted to state material facts necessary in order to make
17
                             statements made, in the light of the circumstances under which they were made,
18
                             not misleading;
19
                     d.      whether Defendants acted knowingly or recklessly in issuing false and
20
21                           misleading statements or omitting to state material facts;

22                   e.      whether the prices of Nutanix securities during the Class Period were artificially
23
                             inflated because of the Defendants’ conduct complained of herein; and
24
                     f.      whether the members of the Class have sustained damages and, if so, the proper
25
                             measure of damages.
26
27
28
29
                                                           5
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 7 of 32



            23.      A class action is superior to all other available methods for the fair and efficient
 1
 2   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 3   damages suffered by individual Class members may be relatively small, the expense and burden of
 4   individual litigation make it impossible for members of the Class to individually redress the wrongs
 5
     done to them. There will be no difficulty in the management of this action as a class action.
 6
            24.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
 7
 8   the-market doctrine in that:

 9                   a.     Defendants made public misrepresentations or failed to disclose material facts
10                          during the Class Period;
11
                     b.     the omissions and misrepresentations were material;
12
                     c.     Nutanix securities are traded in an efficient market;
13
                     d.     Nutanix securities were liquid and traded with heavy volume during the Class
14
15                          Period;

16                   e.     Nutanix securities traded on the NASDAQ, an efficient market;
17
                     f.     Nutanix was covered by securities research analysts during the Class Period;
18
                     g.     the misrepresentations and omissions alleged would tend to induce a reasonable
19
                            investor to misjudge the value of the Company’s securities; and
20
21                   h.     Plaintiff and members of the Class purchased, acquired and/or sold Nutanix

22                          securities between the time the Defendants failed to disclose or misrepresented
23
                            material facts and the time the true facts were disclosed, without knowledge of
24
                            the omitted or misrepresented facts.
25
            25.      Based upon the foregoing, the market for Nutanix securities promptly digested current
26
27   material information regarding Nutanix from all publicly available sources and reflected such

28
29
                                                          6
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                   Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 8 of 32



     information in Nutanix’s share price. Under these circumstances, all purchasers of Nutanix securities
 1
 2   during the Class Period suffered similar injury through their purchase of Nutanix securities at

 3   artificially inflated prices.
 4           26.      Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
 5
     presumption of reliance upon the integrity of the market.
 6
                                     V.    SUBSTANTIVE ALLEGATIONS
 7
             A.       Defendants’ False and Misleading Statements
 8
 9                    1.      Second Fiscal Quarter of 2018, Ending January 31, 2018

10           27.      The Class Period begins March 2, 2018. On March 1, 2018, after the market for Nutanix

11   common stock closed for the day, Nutanix issued a press release announcing its financial results for the
12
     second fiscal quarter of 2018, ending January 31, 2018 (the “March 1, 2018 Press Release”). The
13
     March 1, 2018 Press Release was filed as an attachment to a Form 8-K filed by Nutanix with the SEC
14
     on March 1, 2018. The Form 8-K was signed by Williams.
15
16           28.      For the second fiscal quarter of 2018, the press release announced:

17                           Revenue: $286.7 million, growing 44% year-over-year from $199.2 million in
18
                              the second quarter of fiscal 2017
19
                             Billings: $355.9 million, growing 57% year-over-year from $227.4 million in
20
                              the second quarter of fiscal 2017
21
22                           Gross Profit: GAAP gross profit of $178.2 million, up 46% year-over-year from
23                            $122.4 million in the second quarter of fiscal 2017; Non-GAAP gross profit of
24
                              $182.2 million, up 45% year-over-year from $126.0 million in the second quarter
25
                              of fiscal 2017
26
27                           Net Loss: GAAP net loss of $62.6 million, compared to a GAAP net loss of

28                            $76.4 million in the second quarter of fiscal 2017; Non-GAAP net loss of $23.2

29
                                                           7
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 9 of 32



                            million, compared to a non-GAAP net loss of $23.0 million in the second quarter
 1
 2                          of fiscal 2017

 3                         Net Loss Per Share: GAAP net loss per share of $0.39, compared to a GAAP net
 4                          loss per share of $0.54 in the second quarter of fiscal 2017; Non-GAAP net loss
 5
                            per share of $0.14, compared to a non-GAAP net loss per share of $0.16 in the
 6
                            second quarter of fiscal 2017
 7
 8                         Cash and Short-term Investments: $918.3 million, up 159% from the second

 9                          quarter of fiscal 2017 primarily as a result of $509 million in net proceeds from
10                          its 0% 5-year Convertible Senior Notes issued in the quarter
11
                           Deferred Revenue: $478.0 million, up 57% from the second quarter of fiscal
12
                            2017
13
14                         Operating Cash Flow: $46.4 million, compared to $19.8 million in the second

15                          quarter of fiscal 2017
16
                           Free Cash Flow: $32.4 million, compared to $7.1 million in the second quarter
17
                            of fiscal 2017
18
            29.      The March 1, 2018 Press Release also announced that Nutanix had a gross margin of
19
20   62.1% on a Generally Accepted Accounting Principles (“GAAP”) basis, and 63.5% on a non-GAAP

21   basis, for the second fiscal quarter of 2018.
22
            30.      Williams was quoted in the March 1, 2018 Press Release: “Our 57% billings growth
23
     year-over-year and our 45% increase in non-GAAP gross profit year-over-year drove a better than
24
     expected bottom line . . . . Our strong execution on our strategic initiatives, together with our successful
25
26   convertible debt offering, put us in a strong position for the future.” Pandey was also quoted in the

27   March 1, 2018 Press Release.
28
29
                                                          8
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 10 of 32



             31.     Later, on March 1, 2018, Nutanix held a conference call with stock research analysts to
 1
 2   discuss its financial results (the “March 1, 2018 Conference Call”). On the March 1, 2018 Conference

 3   Call, Pandey stated that the second fiscal quarter of 2018 was “yet another strong quarter for Nutanix
 4   with billings, revenue, gross margin and EPS, all better than our guidance and consensus.” March 1,
 5
     2018 Conference Call at 2. Williams stated: “Our gross margin for the quarter was 63.5%, which was
 6
     at the high end of our guidance, and compares to 63.2% in the year ago quarter and 61.9% in the prior
 7
 8   quarter.” Id. at 5.

 9           32.     On March 2, 2018, the price of Nutanix common stock increased $2.67 per share, or
10   7.38%, from its March 1, 2018 closing price of $36.20, closing at $38.87 per share.
11
             33.     On March 15, 2018, Nutanix filed its Form 10-Q for the second fiscal quarter of 2018
12
     ending January 31, 2018 (“2Q 2018 Form 10-Q”). The 2Q 2018 Form 10-Q was signed by Williams,
13
     and included materially false and misleading statements concerning Nutanix’s spending on sales and
14
15   marketing. For example, the 2Q 2018 Form 10-Q stated that:

16           We continue to invest heavily in the growth of our business, including the
             development of our solutions and build-out of our global sales force. [2Q 2018 Form 10-
17
             Q at 33 (emphasis added).]
18
                                                      ***
19
             We plan to continue to invest in sales and marketing so that we can capitalize on our
20
             market opportunity, and as part of this, we intend to specifically expand our focus on
21           opportunities with major accounts and large deals, which we define as transactions over
             $500,000 in committed value. [Id. at 37 (emphasis added).]
22
                                                      ***
23
24           The increase in product revenue for the three and six months ended January 31, 2018
             reflects increased domestic and international demand for our solutions as we continued
25           to penetrate and expand in global markets through increased sales and marketing
             activities. [Id. at 43 (emphasis added).]
26
27                                                    ***

28
29
                                                        9
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                 Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 11 of 32



            [A]s part of our efforts to penetrate and expand in global markets, we have
 1          continually increased our marketing activities related to brand awareness, promotions,
 2          trade shows and partner programs. [Id. at 44 (emphasis added).]

 3          34.     Defendants’ statements in ¶¶ 28-33 were materially false and misleading because,
 4   among other things, Defendants represented that Nutanix achieved a margin “at the high end of []
 5
     guidance” by “strong executive of strategic initiatives.” In fact, Nutanix achieved those strong margins
 6
     by keeping lead generation spending flat. As a result, Nutanix was not in a “strong position for the
 7
 8   future,” and was not “increasing” sales and marketing activities.

 9                  2.      Third Fiscal Quarter of 2018, Ending April 30, 2018
10          35.     On May 24, 2018, after the market for Nutanix common stock had closed for the day,
11
     Nutanix issued a press release announcing its financial results for the third fiscal quarter of 2018 ending
12
     April 30, 2018 (the “May 24, 2018 Press Release”). The May 24, 2018 Press Release was filed as an
13
     exhibit to a Form 8-K filed by Nutanix with the SEC on May 24, 2018. The Form 8-K was signed by
14
15   Williams.

16          36.     The May 24, 2018 Press Release reported that for the third fiscal quarter of 2018,
17   Nutanix had:
18
                           Revenue: $289.4 million, growing 41% year-over-year from $205.7 million in
19
                            the third quarter of fiscal 2017 . . .
20
21                         Billings: $351.2 million, growing 50% year-over-year from $234.1 million in

22                          the third quarter of fiscal 2017
23
                           Gross Profit: GAAP gross profit of $193.8 million, up 58% year-over-year from
24
                            $122.5 million in the third quarter of fiscal 2017; Non-GAAP gross profit of
25
                            $197.8 million, up 57% year-over-year from $125.9 million in the third quarter
26
27                          of fiscal 2017

28
29
                                                           10
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 12 of 32



                         Gross Margin: GAAP gross margin of 67.0%, up from 59.5% in the third quarter
 1
 2                        of fiscal 2017; Non-GAAP gross margin of 68.4%, up from 61.2% in the third

 3                        quarter of fiscal 2017
 4
                         Net Loss: GAAP net loss of $85.7 million, compared to a GAAP net loss of
 5
                          $96.8 million in the third quarter of fiscal 2017; Non-GAAP net loss of $34.6
 6
                          million, compared to a non-GAAP net loss of $45.7 million in the third quarter of
 7
 8                        fiscal 2017

 9                       Net Loss Per Share: GAAP net loss per share of $0.51, compared to a GAAP net
10
                          loss per share of $0.67 in the third quarter of fiscal 2017; Non- GAAP net loss per
11
                          share of $0.21, compared to a non-GAAP net loss per share of $0.32 in the third
12
                          quarter of fiscal 2017
13
14                       Cash and Short-term Investments:       $923.5 million, up 164% from the third

15                        quarter of fiscal 2017
16
                         Deferred Revenue: $539.9 million, up 62% from the third quarter of fiscal 2017
17
                         Operating Cash Flow: $13.3 million, compared to $(16.0) million in the third
18
                          quarter of fiscal 2017
19
20                       Free Cash Flow: $(0.8) million, compared to $(29.2) million in the third quarter

21                        of fiscal 2017
22
            37.    Pandey was quoted in the May 24, 2018 Press Release as stating: “Investment in our
23
     innovation engine is delivering strong results.” (Emphasis added.) Williams was quoted as saying
24
     “The continued growth in our software and support billings and gross margin expansion in the quarter
25
26   demonstrates we are successfully executing on our transition to a software-defined business model.”

27   (Emphasis added.)
28
29
                                                      11
30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 13 of 32



            38.    Later that same day, Nutanix held a conference call with stock research analysts to
 1
 2   discuss its financial results (the “May 24, 2018 Conference Call”). On the call, Pandey stated that “It

 3   was strong across the board with billings, revenue and gross margins all ahead of consensus.” May 24,
 4   2018 Conference Call at 2. Williams stated on the call that “Our non-GAAP gross margin for the
 5
     quarter was 68.4% compared to 61.2% in the year ago quarter, 63.5% in the prior quarter and to our
 6
     guidance of 67% to 68%. This continued gross margin expansion is being driven by a transition to a
 7
 8   software-defined business model.” Id. at 5 (emphasis added).

 9          39.    On June 12, 2018, after the market for Nutanix common stock had closed for the day,
10   Nutanix filed its Form 10-Q for the third fiscal quarter of 2018 ending April 30, 2018 (the “3Q 2018
11
     Form 10-Q”). The 3Q 2018 Form 10-Q was signed by Williams, and repeated the materially false and
12
     misleading statements made earlier in the Class Period:
13
14          We continue to invest heavily in the growth of our business, including the development
            of our solutions and build-out of our global sales force. [3Q 2018 Form 10-Q at 33
15          (emphasis added).]

16                                                    ***
17
            We plan to continue to invest in sales and marketing so that we can capitalize on our
18          market opportunity, and as part of this, we intend to specifically expand our focus on
            opportunities with major accounts and large deals, which we define as transactions
19          over $500,000 in committed value. [Id. at 36 (emphasis added).]
20
                                                      ***
21
            The increase in product revenue for the three and nine months ended April 30, 2018
22          reflects increased domestic and international demand for our solutions as we continue to
            penetrate and expand in global markets through increased sales and marketing
23
            activities. [Id. at 42 (emphasis added).]
24
                                                      ***
25
            [A]s part of our efforts to penetrate and expand in global markets, we continue to
26
            increase our marketing activities related to brand awareness, promotions, trade shows,
27          and partner programs. [Id. at 44 (emphasis added).]

28
29
                                                       12
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 14 of 32



            40.     On June 13, 2018, the price of Nutanix common stock increased $2.85 per share, or
 1
 2   4.7%, from its June 12, 2018 closing price of $60.65 per share, to close at $63.50 per share.

 3          41.     Defendants’ statements in ¶¶ 26-39 were materially false and misleading because,
 4   among other things, Nutanix’s “strong results” and “margin expansion” were not due to “successful
 5
     execution” of Nutanix’s “transition to a software designed business model,” but because Nutanix was
 6
     holding a “key” driver of pipeline – lead generation spend – flat. As such, Nutanix was not “continuing
 7
 8   to invest heavily in the growth of the business.”

 9                  3.      Fourth Fiscal Quarter of 2018 and Year-End 2018, Ending July 31,
                            2018
10
            42.     On August 30, 2018, after the market for Nutanix common stock had closed for the day,
11
12   Nutanix issued a press release announcing its financial results for the fourth fiscal quarter of 2018 and

13   fiscal year 2018, ending July 31, 2018 (the “August 30, 2018 Press Release”). The August 30, 2018
14   Press Release was filed with the SEC as an attachment to a Form 8-K on August 30, 2018. The Form
15
     8-K was signed by Williams.
16
            43.     The August 30, 2018 Press Release announced that for the fourth fiscal quarter of 2018,
17
18   Nutanix had:

19                         Revenue: $303.7 million (at 77.7% non-GAAP gross margin), up from $252.5
20                          million (at 62.6% non-GAAP gross margin) in the fourth quarter of fiscal 2017
21
                           Software and Support Revenue: $267.9 million, growing 49% year-over-year
22
                            from $179.6 million in the fourth quarter of fiscal 2017
23
24                         Billings: $395.1 million, growing 37% year-over-year from $289.2 million in

25                          the fourth quarter of fiscal 2017
26
                           Software and Support Billings: $359.2 million, growing 66% year-over-year
27
                            from $216.3 million in the fourth quarter of fiscal 2017
28
29
                                                         13
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
              Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 15 of 32



                        Gross Margin: GAAP gross margin of 75.9%, up from 61.4% in the fourth
 1
 2                       quarter of fiscal 2017; Non-GAAP gross margin of 77.7%, up from 62.6% in the

 3                       fourth quarter of fiscal 2017
 4
                        Net Loss: GAAP net loss of $87.4 million, compared to a GAAP net loss of
 5
                         $66.1 million in the fourth quarter of fiscal 2017; Non-GAAP net loss of $19.0
 6
                         million, compared to a non-GAAP net loss of $26.0 million in the fourth quarter
 7
 8                       of fiscal 2017

 9                      Net Loss Per Share: GAAP net loss per share of $0.51, compared to a GAAP net
10
                         loss per share of $0.43 in the fourth quarter of fiscal 2017; Non-GAAP net loss
11
                         per share of $0.11, compared to a non-GAAP net loss per share of $0.17 in the
12
                         fourth quarter of fiscal 2017
13
14                      Cash and Short-term Investments: $934.3 million, up 168% from the fourth

15                       quarter of fiscal 2017
16
                        Deferred Revenue: $631.2 million, up 71% from the fourth quarter of fiscal
17
                         2017 fourth quarter of fiscal 2017
18
                        Free Cash Flow: $6.5 million, compared to negative free cash flow of $6.5
19
20                       million in the fourth quarter of fiscal 2017

21          44.   The August 30, 2018 Press Release also announced that for fiscal year 2018, Nutanix
22
     had:
23
                        Revenue: $1.16 billion (at 68.1% non-GAAP gross margin), up from $845.9
24
                         million (at 63.1% non-GAAP gross margin) in fiscal 2017 . . .
25
26                      Software and Support Revenue: $898.1 million, growing 47% year-over-year
27                       from $609.6 million in fiscal 2017
28
29
                                                         14
30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 16 of 32



                          Billings: $1.42 billion, growing 43% year-over-year from $990.5 million in
 1
 2                         fiscal 2017

 3                        Software and Support Billings: $1.16 billion, growing 54% year-over-year from
 4
                           $754.2 million in fiscal 2017
 5
                          Gross Margin: GAAP gross margin of 66.6%, up from 61.3% in fiscal 2017;
 6
                           Non-GAAP gross margin of 68.1%, up from 63.1% in fiscal 2017
 7
 8                        Net Loss: GAAP net loss of $297.2 million, compared to a GAAP net loss of

 9                         $379.6 million in fiscal 2017; Non-GAAP net loss of $101.5 million, compared to a
10
                           non-GAAP net loss of $120.7 million in fiscal 2017
11
                          Net Loss Per Share: GAAP net loss per share of $1.81, compared to a GAAP net
12
                           loss per share of $2.96 in fiscal 2017; Non-GAAP net loss per share of $0.62,
13
14                         compared to a pro forma non-GAAP net loss per share of $0.85 in fiscal 2017

15                        Operating Cash Flow: $92.6 million, compared to $13.8 million in fiscal 2017
16
                          Free Cash Flow: $30.2 million, compared to negative free cash flow of $36.4
17
                           million in fiscal 2017
18
19          45.    Pandey and Williams were quoted in the August 30, 2018 Press Release, with Williams

20   quoted as saying “[t]he company’s strong achievement of 78 percent non-GAAP gross margin, the best

21   in our history, is the direct result of our successful execution toward a software-defined business
22
     model.” (Emphasis added.)
23
            46.    Later that day, Nutanix convened a conference call with stock research analysts to
24
     discuss its financial results (the “August 30, 2018 Conference Call”). On the conference call, Pandey
25
26   stated: “We delivered record performance in several areas, including delivering non-GAAP gross

27   margins of nearly 78% . . . .” August 30, 2018 Conference Call at 2.
28
29
                                                       15
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 17 of 32



               47.    Williams stated on the August 30, 2018 Conference Call that “Gross margins improved
 1
 2   to 68% in fiscal ‘18 versus 63% in fiscal ‘17. And we are also pleased that we self-funded our rapid at

 3   scale growth this year, while generating 30 million in free cash flow” (August 30, 2018 Conference
 4   Call at 6) and “[o]ur non-GAAP gross margin grew strongly in Q4 to 77.7%, up from 62.6% in the year
 5
     ago quarter, 68.4% in the prior quarter and better than our guidance of 73% to 74%” (id. at 7).
 6
               48.    Williams also answered a question on that call regarding gross margins from Kay
 7
 8   Huberty, a stock research analyst with Morgan Stanley:

 9             Huberty: Thank you. You hit your target around hardware run off in the fourth quarter
               and yet you beat gross margin by 400 basis points. So, can you just talk about the
10             contributors to that upside? And then I have a follow-up.
11
               Williams: Yeah. I think if you look at the support margins, there is a little bit of increase
12             there, a couple of points probably quarter-over-quarter. The team did a nice job from a
               support perspective, and the infrastructure and cost there. And then even some of our
13             internal operations cost were a little bit lower, which clearly helped too. And then there
               are some other things around the fringe there, but pretty much those are the driving
14
               factors anyway, Katy.
15
               49.    On September 24, 2018, Nutanix filed its 2018 10-K, which was signed by Pandey
16
     and Williams and repeated the materially false and misleading statements made earlier in the Class
17
18   Period:

19             We intend to grow our base of end customers by increasing our investment in sales and
               marketing, leveraging our network of channel partners and OEMs, furthering our
20             international expansion and extending our enterprise cloud platform to address new
               customer segments. One area of continued focus is expanding our position within the
21
               Global 2000. [2018 10-K at 3 (emphasis added).]
22
                                                           ***
23
               We continue to invest heavily in the growth of our business, including the development
24
               of our solutions and build-out of our global sales force . . . . [Id. at 43 (emphasis added).]
25
                                                           ***
26
               We plan to continue to invest in sales and marketing so that we can capitalize on our
27
               market opportunity and as part of this, we intend to specifically expand our focus on
28
29
                                                            16
30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 18 of 32



            opportunities with major accounts and large deals, which we define as transactions
 1          over $500,000. [Id. at 47 (emphasis added).]
 2
                                                       ***
 3
            Product revenue increased year-over-year for both fiscal 2017 and fiscal 2018. The increase
 4          in product revenue reflects increased domestic and international demand for our solutions
 5          as we continue to penetrate and expand in global markets through increased sales and
            marketing activities. [Id. at 53 (emphasis added).]
 6
                                                       ***
 7
 8          [A]s part of our efforts to penetrate and expand in global markets, we continue to
            increase our marketing activities related to brand awareness, promotions, trade shows,
 9          and partner programs. [Id. at 54 (emphasis added).]
10          50.     Defendants’ statements in ¶¶ 43-49 were materially false and misleading because,
11
     among other things, the increase in gross margin was not “the direct result” of “successful execution
12
     toward a software-defined business model,” but of reducing lead generation spending, which was “key”
13
     to Nutanix’s pipeline growth.
14
15                  4.      First Fiscal Quarter of 2019, Ending October 31, 2018

16          51.     On November 27, 2018, after the market for Nutanix common stock had closed for the
17   day, Nutanix issued a press release announcing its financial results for the first fiscal quarter of 2019
18
     ending October 31, 2018 (the “November 27, 2018 Press Release”). The November 27, 2018 Press
19
     Release was filed by Nutanix as an exhibit to a Form 8-K on November 27, 2018. The Form 8-K was
20
21   signed by Williams.

22          52.     In the November 27, 2018 Press Release, Nutanix announced that for the first fiscal
23   quarter of 2019, it had:
24
                           Revenue: $313.3 million (at 78.6% non-GAAP gross margin), up from $275.6
25
                            million (at 61.9% non-GAAP gross margin) in the first quarter of fiscal 2018 . . .
26
27
28
29
                                                        17
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
     Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 19 of 32



              Billings: $383.6 million, up from $315.3 million in the first quarter of fiscal
 1
 2             2018 . . .

 3            Software and Support Revenue: $280.7 million, growing 44% year-over-year
 4
               from $194.7 million in the first quarter of fiscal 2018
 5
              Software and Support Billings: $351.0 million, growing 50% year-over-year
 6
               from $234.5 million in the first quarter of fiscal 2018
 7
 8            Gross Margin: GAAP gross margin of 76.3%, up from 60.6% in the first quarter

 9             of fiscal 2018; Non-GAAP gross margin of 78.6%, up from 61.9% in the first
10
               quarter of fiscal 2018
11
              Net Loss: GAAP net loss of $94.3 million, compared to a GAAP net loss of
12
               $61.5 million in the first quarter of fiscal 2018; Non-GAAP net loss of $23.7
13
14             million, compared to a non-GAAP net loss of $24.7 million in the first quarter of

15             fiscal 2018
16
              Net Loss Per Share: GAAP net loss per share of $0.54, compared to a GAAP net
17
               loss per share of $0.39 in the first quarter of fiscal 2018; Non-GAAP net loss per
18
               share of $0.13, compared to a non-GAAP net loss per share of $0.16 in the first
19
20             quarter of fiscal 2018

21            Cash and Short-term Investments:        $965.0 million, up 164% from the first
22
               quarter of fiscal 2018
23
              Deferred Revenue: $701.8 million, up 72% from the first quarter of fiscal 2018
24
25            Operating Cash Flow: $49.8 million, compared to $10.1 million in the first

26             quarter of fiscal 2018
27
28
29
                                            18
30      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 20 of 32



                          Free Cash Flow: $20.0 million, compared to negative free cash flow of $7.9
 1
 2                         million in the first quarter of fiscal 2018

 3          53.     Pandey was quoted in the press release, stating: “Our results this quarter prove that our
 4   core business continues to grow strongly and put us on a solid path to meet our goal of at least $3
 5
     billion in software and support billings by 2021.”
 6
            54.     Later that day, Nutanix convened a conference call with stock research analysts to
 7
 8   discuss its financial results (the “November 27, 2018 Conference Call”). On the November 27, 2018

 9   Conference Call, Pandey stated that “The combination of higher than guided revenue, better gross
10   margins and lower operating expenses drove our net loss per share to $0.13 per share, significantly
11
     better than our guidance of a loss between $0.26 and $0.28.” November 27, 2018 Conference Call at
12
     2 (emphasis added). Williams stated that “Our non-GAAP gross margins grew in Q1 to 78.6% up from
13
14   61.9% in the year ago quarter and 77.7% in the prior quarter.” Id. at 6.

15          55.     On December 7, 2018, Nutanix filed its Form 10-Q for the first fiscal quarter of 2019
16   (the “1Q 2019 Form 10-Q”). The 1Q 2019 Form 10-Q was signed by Williams, and repeated the false
17
     and misleading statements made earlier in the Class Period:
18
            We continue to invest heavily in the growth of our business . . . . [1Q 2019 Form 10-
19          Q at 31 (emphasis added).]
20
                                                          ***
21
            We plan to continue to invest in sales and marketing so that we can capitalize on our
22          market opportunity, and as part of this, we intend to specifically expand our focus on
            opportunities with major accounts and large deals, which we define as transactions
23
            over $500,000. [Id. at 35 (emphasis added).]
24
                                                          ***
25
            The increase in product revenue for the three months ended October 31, 2018 reflects
26
            increased demand for our solutions as we continue to penetrate and expand in global
27          markets through increased sales and marketing activities. [Id. at 41 (emphasis added).]

28
29
                                                          19
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                    Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 21 of 32



                                                        ***
 1
 2             [A]s part of our efforts to penetrate and expand in global markets, we continue to
               increase our marketing activities related to brand awareness, promotions, trade shows
 3             and partner programs. [Id. at 42 (emphasis added).]
 4             56.     Defendants’ statements in ¶¶ 52-55 were materially false and misleading because it was
 5
     not “higher than guided revenue, better gross margins and lower operating expenses” that “drove” the
 6
     quarter’s financial results and lower net loss per share. Rather, it was Nutanix failing to properly invest
 7
 8   in pipeline generation by decreasing lead generation spend, which in turn “drove” higher margins.

 9             57.     During the Class Period, the price of Nutanix common stock increased from an opening
10   price of $36.41 per share on March 2, 2018 to a closing price of $50.09 per share on February 28, 2019,
11
     an increase of over 37%. Nutanix common stock reached a high of $64.87 per share during the Class
12
     Period.
13
14             B.      The Truth Begins to Emerge

15             58.     On December 19, 2018, Louis J. Attanasio, Nutanix’s Chief Revenue Officer, sold

16   134,499 shares of Nutanix stock, at prices between $41.19 and $41.68 per share, receiving more than
17   $5.5 million on the sales. This sale represented Attanasio’s entire holdings in Nutanix.
18
               59.     On December 28, 2018, Tyler Wall, Nutanix’s Chief Legal Officer, sold 34,144 shares
19
     of Nutanix at $40.36 per share, receiving almost $1.38 million dollars on the sale.
20
21             60.     On February 28, 2019, after the market for Nutanix common stock closed for the day,

22   Nutanix issued a press release announcing its financial results for the second fiscal quarter of 2019, ending
23   January 31, 2019 (the “February 28, 2019 Press Release”). In the February 28, 2019 Press Release,
24
     Williams was quoted as saying: “Looking ahead, our third quarter guidance reflects the impact of
25
     inadequate marketing spending for pipeline generation and slower than expected sales hiring. We took a
26
27   critical look at these areas and have taken actions to address them.” (Emphasis added.)

28
29
                                                          20
30                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 22 of 32



            61.    Later that day, Defendants convened a conference call to discuss their financial results
 1
 2   and the impact of their inadequate marketing spending (the “February 28, 2019 Conference Call”).

 3          62.    On the February 28, 2019 Conference Call, Pandey and Williams both revealed that,
 4   despite Defendants’ statements earlier in the Class Period that Nutanix was investing in sales and
 5
     marketing and growing the business, in actuality, Nutanix had held flat or decreased the “key” driver of
 6
     pipeline – lead generation. As a result, Nutanix had missed its pipeline targets and Nutanix’s financial
 7
 8   guidance for upcoming quarters was significantly negatively impacted:

 9          Pandey: I’d like to take you through three key areas of our business where we’re making
            adjustments to maximize our strong market opportunity. First, we recently identified
10          some imbalances in our lead generation spending that were beginning to impact our
11          sales pipeline. We recognized these imbalances in Q2 and have adjusted our lead
            generation spend accordingly. Despite these, these actions will take some time to take
12          effect and therefore our Q3 guidance reflects the short-term impact of these imbalances.
            The changes we implemented are already showing early positive signs at the top of the
13          funnel, and we expect to see increasing traction in our sales pipeline over the coming
14          quarters. [Williams] will provide more details on these imbalances and our actions taken
            later in the call. [February 28, 2019 Conference Call at 2-3 (emphasis added).]
15
                                                       ***
16
            Williams: Now turning to the guidance for the third quarter. And before getting into the line
17
            item detail, let me step back a bit and provide some additional context for our Q2
18          performance and our third quarter guidance. In Q2, while we were pleased with our
            progress with moving toward recurring subscription business as well as with our large deals
19          in EMEA performance, we were disappointed to miss our pipeline targets. Generally
            speaking, our Q2 was a quarter that should afford us to build backlog and that did not
20
            happen this year.
21
            As Dheeraj discussed at the beginning of the call, we recently identified some imbalances
22          in our lead generation spending that were beginning to impact our sales pipeline. Lead
            generation spending is a key component to building pipeline, which ultimately
23
            significantly impacts bookings, billings and revenue. In fiscal 2018 -- I’m sorry, in fiscal
24          2017, we had increased lead generation spend by 75% over the prior year. This increase
            drove strong pipeline generation of fiscal 2017 and fiscal 2018, as well as improved
25          efficiencies within the lead generation spend during fiscal 2018.
26          Encouraged by our overall company performance, in fiscal 2018, we reallocated some of
27          our lead generation spending to other priorities. As a result, there was a four quarter
            period from Q4 2017 to Q3 2018 that we basically kept lead generation spend flat, all
28          while the company continued to perform quite well.
29
                                                         21
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
               Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 23 of 32



            Based on the lead generation spend efficiencies we experienced in FY 2018, we assumed
 1          further efficiencies would take place in FY 2019 and we again reallocated capital away
 2          from lead generation spend during our planning process. In Q2, we noticed a pattern
            that some of our lead generation efficiencies that we had planned for were not being
 3          realized. We began taking actions to reallocate capital back to lead generation spending,
            while at the same time, dialing back on non-sales hiring. We have continued these
 4          actions into Q3.
 5
            Our quota-carrying sales reps also contributed to pipeline build and our pipeline targets
 6          were further impacted by a shortage of sales reps in the first half of the fiscal year,
            resulting in an under-spend by several million dollars. It’s important to note that all this
 7          shifting of spend back to lead generation is not an insignificant amount, the magnitude
            of the shift is in a few tens of millions.
 8
 9          Although we started making this adjustment in Q2, we expect it to take a couple of
            quarters to show meaningful results. In the meantime, we will double down on driving
10          further business from within our large existing enterprise customer base, while the
            augmented lead generation spending works its way into the pipeline. This brings us to
11          our guidance for Q3, where we expect significant impact from imbalance and lead
12          generation spending earlier in the year, and slower-than-expected sales hiring. [Id. at
            5-6 (emphasis added).]
13
            63.     Williams also provided guidance for the third fiscal quarter of 2019 significantly below
14
     street estimates:
15
16          Expect the following; billings between $360 million and $370 million, revenue between
            $290 million and $300 million, gross margins between 75% and 76%, operating
17          expenses between $330 million and $340 million, and a per-share loss of approximately
            $0.60, using weighted average shares outstanding of 183 million. [February 28, 2019
18
            Conference Call at 6.]
19
            64.     By contrast, as stated by Wells Fargo Securities in a February 28, 2019 analyst report,
20
     street consensus estimates were for revenue of $348 million, gross margins of 79%, non-GAAP
21
22   operating expenses of $326.4 million, and non-GAAP EPS of a loss of $0.28 per share.

23          65.     Williams summed up the decreased spending on lead generation in response to a
24   question from Ron Hall, an analyst with Goldman Sachs:
25
            Now, looking back at it, we probably over rotated a bit to the existing customer base and
26          large customers there, where those efficiency dollars are easier to get and probably
            underspent a little bit on new customers, which those efficiencies are little tougher to get on
27          new customers. But the company was doing fine in FY 2018 and then we go into FY 2019
            and we have a lot of spending demands and a lot of pressure on spending and a lot of people
28
29
                                                          22
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 24 of 32



                looking for leverage, and we made a decision at that point that we figured those
 1              efficiencies would not only continue, but increase in FY 2019 and we reallocated
 2              spending away from demand gen[eration] to a certain degree into headcount. [February
                28, 2019 Conference Call at 7.]
 3
                66.    Defendants did not reallocate lead generation to only headcount in marketing. Rather, as
 4
     confirmed by Williams, Nutanix reallocated to “headcount, a lot went to engineering, [and] some new
 5
 6   products and things like that.” February 28, 2019 Conference Call at 9.

 7              67.    In response to a question from stock research analyst Victor Chiu of Raymond James,
 8
     Pandey confirmed that the lack of lead generation spending and sales force hiring was responsible for
 9
     80% of the lowered guidance:
10
                Chiu: Could we isolate the impact to results exclusively to lead generation? meaning if,
11
                you hadn’t reduced the lead generation allocation, how confident are you that that you
12              could have driven results and you had consensus expectations of like 20% ish year-over-
                year growth?
13
                Pandey: I think both sales hiring and lead generation, where the two inputs that we were
14              shy of, and most of it -- in an 80-20 kind of argument, I think 80% of it can be
15              contributed to these two actually. 20% is obviously related to better sales execution, with
                the same inputs, could have better outputs. I think Americas could have done better there
16              as well. [pp. 16-17.]
17              68.    As a result of Defendants’ disclosure of their false and misleading statements during the
18
     Class Period, on March 1, 2019, Nutanix common stock fell $16.39 per share from its February 28,
19
     2019 closing price of $50.09 per share, or more than 32%, to close at $33.70 per share on March 1,
20
     2019.
21
22              69.    Analysts were quick to react to Nutanix’s disclosure, highlighting Nutanix’s failure to

23   properly invest in sales personnel and lead generation, downgrading Nutanix stock, and lowering price
24   targets.
25
                70.    For example, in a report dated February 28, 2019, Wells Fargo downgraded Nutanix to
26
     market perform, and lowered Nutanix’s price target to $45 per share from $70 per share “following the
27
28
29
                                                            23
30                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 25 of 32



     company’s disappointing outlook reflective of sales under-investment . . . the company is now a prove-it
 1
 2   story in our view as it relates to its plans / ability to drive incremental platform monetization.”

 3           71.      Oppenheimer, in a report dated March 1, 2019, downgraded Nutanix common stock to
 4   Perform, and removed a price target for Nutanix all together (from a prior price target of $70 per share),
 5
     commenting that “we think Nutanix has tried to do too much (massive portfolio expansion, cloud
 6
     rollout, M&A, etc.) with too little (under investment in sales/go-to-market) for too long (recent year)
 7
 8   and this has caught up with it. NTNX can eventually regain its footing, yet there is a greater probability

 9   that its upcoming Analyst Day will reset the growth/margin bar lower, and with execution risk
10   elevated.”
11
             72.      FBN Securities, in a report dated March 1, 2019, lowered its price target for Nutantix
12
     common stock from $70 per share to $45 per share. Jefferies, in a report dated March 1, 2019, lowered
13
     its price target for Nutanix common stock from $48 per share to $42 per share.
14
15           73.      On March 6, 2019, days after Defendants’ February 28, 2019 announcement, Attanasio

16   (who, less than three months earlier had liquidated all of his holding in Nutanix stock) notified Nutanix
17
     that he would be leaving Nutanix effective March 8, 2019 “to pursue other opportunities.”
18
                                          VI.     CAUSES OF ACTION
19
                                                       COUNT I
20
21                 (Against All Defendants for Violations of Section 10(b) and SEC Rule 10b-5)

22           74.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully set

23   forth herein.
24           75.      This Count is asserted against Defendants and is based upon Section 10(b) of the
25
     Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
26
             76.      During the Class Period, Defendants, individually and in concert, directly or indirectly,
27
28   disseminated or approved the false statements specified above, which they knew or deliberately

29
                                                            24
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                 Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 26 of 32



     disregarded were misleading in that they contained misrepresentations and failed to disclose material
 1
 2   facts necessary in order to make the statements made, in light of the circumstances under which they

 3   were made, not misleading.
 4             77.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that they:
 5
                     a.     employed devices, schemes and artifices to defraud;
 6
                     b.     made untrue statements of material facts or omitted to state material facts
 7
 8                          necessary in order to make the statements made, in light of the circumstances

 9                          under which they were made, not misleading; and
10                   c.     engaged in acts, practices and a course of business that operated as a fraud or
11
                            deceit upon plaintiff and others similarly situated in connection with their
12
                            purchases of Nutanix securities during the Class Period.
13
               78.   Defendants acted with scienter in that they knew that the public documents and
14
15   statements issued or disseminated in the name of Nutanix were materially false and misleading; knew

16   that such statements or documents would be issued or disseminated to the investing public; and
17
     knowingly and substantially participated, or acquiesced in the issuance or dissemination of such
18
     statements or documents as primary violations of the securities laws.
19
               79.   These Defendants, by virtue of their receipt of information reflecting the true facts of
20
21   Nutanix, their control over, and/or receipt and/or modification of the Company’s allegedly materially

22   misleading statements, and/or their associations with the Company which made them privy to
23
     confidential proprietary information concerning Nutanix, participated in the fraudulent scheme alleged
24
     herein.
25
               80.   The Individual Defendants, who were the senior officers of the Company, had actual
26
27   knowledge of the material omissions and/or the falsity of the material statements set forth above, and

28
29
                                                        25
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                  Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 27 of 32



     intended to deceive Plaintiff and the other members of the Class, or, in the alternative, acted with
 1
 2   reckless disregard for the truth when they failed to ascertain and disclose the true facts in the statements

 3   made by them or other Nutanix personnel to members of the investing public, including Plaintiff and
 4   the Class.
 5
             81.     As a result of the foregoing, the market price of Nutanix securities was artificially
 6
     inflated during the Class Period. Unaware of the falsity of the statements by Defendants, Plaintiff and
 7
 8   the other members of the Class relied on the statements described above and/or the integrity of the

 9   market price of Nutanix securities during the Class Period in purchasing Nutanix securities at prices
10   that were artificially inflated as a result of the false and misleading statements by Defendants.
11
             82.     Had Plaintiff and the other members of the Class been aware that the market price of
12
     Nutanix securities had been artificially and falsely inflated by Defendants’ misleading statements and
13
     by the material adverse information which Defendants did not disclose, they would not have purchased
14
15   Nutanix securities at the artificially inflated prices that they did, or at all.

16           83.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of the
17
     Class have suffered damages in an amount to be established at trial.
18
             84.     By reason of the foregoing, Defendants have violated Section 10(b) of the Exchange Act
19
     and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members of the
20
21   Class for substantial damages which they suffered in connection with their purchase of Nutanix

22   securities during the Class Period.
23
                                                       COUNT II
24
           (Against the Individual Defendants for Violations of Section 20(a)of the Exchange Act)
25
             85.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
26
     paragraphs as if fully set forth herein.
27
28
29
                                                            26
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                 Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 28 of 32



            86.     The Individual Defendants named in this Count acted as controlling persons of Nutanix
 1
 2   within the meaning of Section 20(a) of the Exchange Act as alleged herein.

 3          87.     During the Class Period, the Individual Defendants participated in the operation and
 4   management of Nutanix, and conducted and participated, directly and indirectly, in the conduct of the
 5
     Company’s business affairs. Because of their senior positions, they knew the adverse non-public
 6
     information about the Company’s misstatements and false statements.
 7
 8          88.     As officers and/or directors of a publicly owned company, the Individual Defendants had

 9   a duty to disseminate accurate and truthful information with respect to Nutanix’s financial condition
10   and results of operations, and to correct promptly any public statements issued by Nutanix which had
11
     become materially false or misleading.
12
            89.     Because of their positions of control and authority as senior officers, the Individual
13
     Defendants were able to, and did, control the contents of the various reports, press releases and public
14
15   filings, which Nutanix disseminated in the marketplace during the Class Period. Throughout the Class

16   Period, the Individual Defendants exercised their power and authority to cause Nutanix to engage in the
17
     wrongful acts complained of herein. The Individual Defendants, therefore, are each a “controlling
18
     person” of Nutanix within the meaning of Section 20(a) of the Exchange Act.
19
            90.     By reason of the above conduct, the Individual Defendants are liable pursuant to Section
20
21   20(a) of the Exchange Act for the violations committed by Nutanix.

22                                     VII.      PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff demands judgment against Defendants as follows:
24
            A.        Determining that the instant action may be maintained as a class action under Rule 23
25
     of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
26
27          B.        Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of

28   the acts and transactions alleged herein;

29
                                                         27
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
                 Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 29 of 32



            C.        Awarding Plaintiff and the other members of the Class prejudgment and post judgment
 1
 2   interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

 3          D.        Awarding such other and further relief as this Court may deem just and proper.
 4                                        VIII.     JURY DEMAND
 5
            Plaintiff hereby demands a trial by jury.
 6
     Dated: May 22, 2019                                    Respectfully submitted,
 7
                                                            POMERANTZ LLP
 8
 9                                                          By: /s/ Jennifer Pafiti
                                                            Jennifer Pafiti (SBN 282790)
10                                                          1100 Glendon Avenue, 15th Floor
                                                            Los Angeles, CA 90024
11
                                                            Telephone: (310) 405-7190
12                                                          Email: jpafiti@pomlaw.com

13                                                          POMERANTZ, LLP
                                                            Jeremy A. Lieberman
14                                                          J. Alexander Hood II
15                                                          Jonathan D. Lindenfeld
                                                            600 Third Avenue, 20th Floor
16                                                          New York, New York 10016
                                                            Telephone: (212) 661-1100
17                                                          Facsimile: (212) 661-8665
18                                                          Email: jalieberman@pomlaw.com
                                                            Email: ahood@pomlaw.com
19                                                          Email: jlindenfeld@pomlaw.com
20                                                          POMERANTZ LLP
21                                                          Patrick V. Dahlstrom
                                                            Ten South La Salle Street, Suite 3505
22                                                          Chicago, Illinois 60603
                                                            Telephone: (312) 377-1181
23
                                                            Facsimile: (312) 377-1184
24                                                          Email: pdahlstrom@pomlaw.com

25                                                          Attorneys for Plaintiff
26
27
28
29
                                                          28
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

31
Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 30 of 32
Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 31 of 32
         Case 3:19-cv-02781-SI Document 1 Filed 05/22/19 Page 32 of 32



Nutanix, Inc. (NTNX)                                                        Zapf, Heidi

                              List of Purchases and Sales

                       Purchase              Number of               Price Per
       Date             or Sale              Shares/Unit            Share/Unit

           3/6/2018          Purchase                       1,280            $42.3600
          3/13/2018          Purchase                         600            $52.7000
          3/14/2018          Purchase                         430            $53.2500
          3/23/2018          Purchase                         200            $50.0500
